Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2014/0210309 A1) in view of Park et al. (US 2018/0324519 A1)
Regarding claim 1, Miyoshi discloses a display apparatus, comprising:
a display panel configured to display an image (¶ 0212); and

a first structure (Fig. 1: 16 or 20) 
a second structure (Fig. 1: 24 and 26) over or under the first structure (Fig. 1) comprising:
a first part (26) having a piezoelectric characteristic (¶ 0107); and 
a second part (24 or 26) between adjacent first parts (see Fig. 1) to have flexibility (¶ 0117),
wherein the first part and the second part are alternatively disposed along a horizontal direction (see Fig. 1), and

Miyoshi is not relied upon to disclose 
the first structure comprising a polymer matrix and a piezoelectric material dispersed in the polymer matrix; and
wherein a polarization direction of the first structure is different from a polarization direction of the second structure.
In a similar field of endeavor, Park discloses providing either a single or multiple piezoelectric drive layers, where providing more layers provides increased sound pressure (¶ 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single piezoelectric drive layer (10) of Miyoshi with multiple piezoelectric drive layers (10’s) of Miyoshi, the motivation being to provide increased sound pressure (Park - ¶ 0080).
The above combination would result in wherein the sound generating device comprises:
a first structure (a first 10 of Miyoshi) comprising a polymer matrix (24) and a piezoelectric material (26) dispersed in the polymer matrix (Miyoshi - ¶ 0085); and
a second structure (a second 10 of Miyoshi) over or under the first structure (all 10’s will be parallel to display), the second structure comprising: 
a first part (26) having a piezoelectric characteristic (Miyoshi - ¶ 0107) and 
a second part (24 or 26) between adjacent first parts (see Fig. 1 of Miyoshi) to have flexibility (Miyoshi - ¶ 0117).
Additionally, Park discloses that two adjacent piezoelectric layers may be polarized in one direction (¶ 0080: “may be polarized in at least one direction”) or different directions (¶ 0080).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try to make the two adjacent piezoelectric layers of Miyoshi polarized in one direction or in different directions, and note that the latter would result in wherein a polarization direction of the first structure is different from a polarization direction of the second structure, the motivation being to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to address the issue of what polarization to give the piezoelectric layers of Miyoshi. MPEP § 2143(E).
Regarding claim 5, Miyoshi-Park discloses the display apparatus of claim 1, and wherein a size of the first part (the first 10 of Miyoshi) is the same as a size of the second part (the second 10 of Miyoshi) (introducing the second 10 of Miyoshi would result in the first and second 10’s of Miyoshi having the same thickness, thickness being a type of size).
The teachings of Miyoshi and Park relied upon above are combinable with Miyoshi-Park for the same reasons set forth above in the claim 1 rejection.

Claim 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Park, and as evidenced by Takahashi. See MPEP § 2131.01.III
Regarding claim 3, Miyoshi-Park discloses the display apparatus of claim 1, and Miyoshi discloses wherein:
the first part (26) comprises an inorganic material part (¶ 0103-0104); and 
the second part (24) comprises an cyanoethylated polyvinyl alcohol 
Miyoshi does not explicitly disclose that cyanoethylated polyvinyl alcohol is an organic material. As evidenced by Takahashi, a characteristic of cyanoethylated polyvinyl alcohol is that it is an organic material (bstx6, col. 1, lines 46-51). Thus, Takahashi provides extrinsic evidence that cyanoethylated polyvinyl alcohol is an organic material. See MPEP § 2131.01.II.
Regarding claim 18, Miyoshi discloses a display apparatus, comprising:
a display panel configured to display an image (¶ 0212); and
a sound generating device on a rear surface of the display panel (¶ 0213), the sound generating device being configured to vibrate the display panel to generate sound (¶ 0216), the sound generating device comprising:

a polymer matrix (24); and
a piezoelectric material (26) dispersed in the polymer matrix (Miyoshi - ¶ 0085); and
a second structure (16) over or under the first structure (see Fig. 1) to have a piezoelectric characteristic (¶ 0124, 0129, the electrode is present has certain features (e.g., thickness) so that a certain piezoelectric characteristic can be had), 


Miyoshi is not relied upon to disclose 
the second structure comprising an inorganic material part and an organic material part between adjacent inorganic material parts,
wherein the inorganic material part and the organic material part are alternatively disposed along a horizontal direction.
In a similar field of endeavor, Park discloses providing either a single or multiple piezoelectric drive layers, where providing more layers provides increased sound pressure (¶ 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single piezoelectric drive layer (10) of Miyoshi with multiple piezoelectric drive layers (10’s) of Miyoshi, the motivation being to provide increased sound pressure (Park - ¶ 0080).
The above combination would result in wherein the sound generating device comprises:
a first structure (a first 10 of Miyoshi) including a polymer piezoelectric material (24 and 26) (¶ 0135) comprising:
a polymer matrix (24); and
a piezoelectric material (26) dispersed in the polymer matrix (Miyoshi - ¶ 0085); and
a second structure (a second 10 of Miyoshi) over or under the first structure (all 10’s will be parallel to display) to have a piezoelectric characteristic (¶ 0135), the second structure comprising an inorganic material part (2) (¶ 0103-0104) and an cyanoethylated polyvinyl alcohol 
wherein the inorganic material part and the cyanoethylated polyvinyl alcohol 
Miyoshi does not explicitly disclose that cyanoethylated polyvinyl alcohol is an organic material. As evidenced by Takahashi, a characteristic of cyanoethylated polyvinyl alcohol is that it is an organic material (bstx6, col. 1, lines 46-51). Thus, Takahashi provides extrinsic evidence that cyanoethylated polyvinyl alcohol is an organic material. See MPEP § 2131.01.II.
Park discloses that two adjacent piezoelectric layers may be polarized in one direction (¶ 0080: “may be polarized in at least one direction”) or different directions (¶ 0080).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try to make the two adjacent piezoelectric layers of Miyoshi polarized in one direction or in different directions, and note that the latter would result in wherein a polarization direction of the first structure is different from a polarization direction of the second structure, the motivation being to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to address the issue of what polarization to give the piezoelectric layers of Miyoshi. MPEP § 2143(E).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Park in view of Kwon et al. (US 2017/0118850 A1)
Regarding claim 8, Miyoshi-Park discloses the display apparatus of claim 1, and Miyoshi discloses wherein:



a size of the sound generating device (10) is 0.9 to 1.1 times a size of the display area (Figs. 6A-6C).
Miyoshi-Park is not relied upon to disclose the display panel comprises: a display area configured to display an image; and a non-display area surrounding the display area.
Kwon discloses the display panel comprises: a display area (DP) configured to display an image; and a non-display area (FM) surrounding the display area (Fig. 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the display panel comprises: a display area configured to display an image; and a non-display area surrounding the display area, as taught by Kwon, the motivation being to maintain the shape of the display panel (Kwon - ¶ 0109).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Park in view of Ishihara et al. (US 2015/0195657 A1)
Regarding claim 17, Miyoshi-Park discloses the display apparatus of claim 1.
Miyoshi-Park is not relied upon to disclose wherein a Young's modulus of the first structure is 1 GPa or less.
In a similar field of endeavor, Ishihara discloses to embed a piezoelectric element (Fig. 1B: 5) in a resin layer (7) to achieve an appropriate level of damper effect, wherein a Young's modulus of the resin layer (7) is 1 GPa or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed each of the two piezoelectric elements (10’s of Miyoshi in view of Park) in a resin layer, wherein a Young's modulus of the first structure is 1 GPa or less,
which would result in wherein a Young's modulus of the first structure is 1 GPa or less (i.e. the first 10 of Miyoshi which now comprises a resin layer achieves a Young’s modulus of 1 GPa or less),
the motivation being to achieve an appropriate level of damper effect (Ishihara - ¶ 0040).

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 11-12) that:
“Claim 1 recites, amongst other features, “the sound generating device comprising: a first structure comprising a polymer matrix and a piezoelectric material dispersed in the polymer matrix, and a second structure over or under the first structure, the second structure comprising a first part having a piezoelectric characteristic; and a second part between adjacent first parts to have flexibility, wherein the first part and the second part are alternatively disposed along a horizontal direction.” (See FIGs. 3A-B and 9A, and ¶¶ [0071], [0080].)
On the contrary, Applicant respectfully submits that the combination of Miyoshi and Melekari fail to disclose or render obvious at least these specific features of the second structures. Further, claim 1 recites, amongst other features, “wherein a polarization direction of the first structure is different from a polarization direction of the second structure.””

In response, the examiner submits that the combination of Miyoshi and Park results in two 10’s of Miyoshi, where the first 10 of Miyoshi is the claimed “a first structure” and the second 10 of Miyoshi is the claimed “a second structure”.
The first part (26) and the second part (24) are alternatively disposed along a horizontal direction as seen in Fig. 1 of Miyoshi because for example if a horizontal line is drawn on Fig. 1 that intersects the top row of 26’s, the horizontal line will alternatively intersect the first part 26, then the second part 24, then the first part 26, then the second part 24, and so on.
Regarding the term “dispersed”, the American Heritage Dictionary includes a definition of “disperse” as “to distribute (particles) evenly throughout a medium”. As 
Applicant argues (Remarks: page 12) that:
“Miyoshi and Melekari are completely silent with regard to “wherein a polarization direction of the first structure is different from a polarization direction of the second structure.””

In response, the examiner submits that the newly introduced reference of Park is relied upon to teach the argued feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687